PER. CUR.

“ The Court is of opinion, that the evidence of John M’Knight, given in his deposition, being the only evidence in this cause, was not sufficient to charge the appellants with the wages of the appellee, from the port of Rotterdam to the time of the capture of the vessel, in the said deposition mentioned, or with any part of the said wages; and that the judgments of the District Court, and of the Court of Hustings, are erroneous. Therefore, it is considered, that they be reversed, &c.”*

[* See Bordman et al. v. The Brig Elizabeth, Peters’ Adm. Decisions, 128.]